—In an action for a judgment declaring invalid a resolution of the Town Board of the Town of Cornwall adopted February 12, 1996, which, inter alia, reinstated the respondent John Harmke as the Chief of Police of the Town of Cornwall and further resolved that the plaintiff was to assume the position of Sergeant with the Town of Cornwall Police Department, (1) the plaintiff appeals from an order and judgment (one paper) of the Supreme Court, Orange County (Owen, J.), dated April 1, 1997, which denied his motion for summary judgment, granted the cross motion of the respondents Town Board of the Town of Cornwall and John Harmke for summary judgment, declared that the resolution was valid, and otherwise dismissed the action, and (2) the defendants County of Orange and the Orange County Board of Elections cross-appeal from so much of the same order and judgment as, in effect, denied as academic their cross motion to declare County Law § 411 to be unconstitutional. The notice of appeal and the notice of cross appeal from an order dated February 4, 1997, are deemed to be premature notices of appeal from the order and judgment (one paper) dated April 1, 1997 (see, CPLR 5520 [c]).
Ordered that the order and judgment is affirmed insofar as appealed and cross-appealed from; and it is further,
Ordered that one bill of costs is awarded to the respondents appearing separately and filing separate briefs.
The Supreme Court correctly determined the resolution of the Town Board of the Town of Cornwall dated February 12, 1996, which, among other things, reinstated the respondent John Harmke as the Chief of Police, was valid and binding against all third parties and the public and was immune from collateral attack (see, e.g., Matter of County of Ontario v Western Finger Lakes Solid Waste Mgt. Auth., 167 AD2d 848; Morris v Cahill, 96 AD2d 88; see also, Matter of Morgenthau v Cooke, 56 NY2d 24).
The parties5 remaining contentions are without merit.
Mangano, P. J., Miller, Ritter and Thompson, JJ., concur.